Title: To George Washington from Andrew Ellicott, 26 November 1792
From: Ellicott, Andrew
To: Washington, George



Sir,
City of Washington Novr 26th 1792

With this you will receive an Almanac for the year 1793, which I calculated, and compiled, during my sickness last September. The astronomical part is adapted to the latitude, and meridian of the City of Washington.
My design in this work, was merely to assist other (laudable) endeavours, in bringing the City of Washington into Public notice: and if it should be so fortunate as to meet your approbation, I shall think myself amply rewarded. I am Sir your Hbl. Servt

Andw Ellicott

